Citation Nr: 0713493	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Entitlement to a total disability based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
March to June 1978 and from December 1978 to December 1982.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Los 
Angeles RO.  The veteran requested a video conference hearing 
before a Veterans Law Judge and a hearing before a local 
hearing officer; he failed to report for such hearings.


FINDING OF FACT

The veteran's only service-connected disabilities of 
bilateral postoperative inguinal hernia with recurrence and 
ilionguinal nerve damage on the right and tender scarring in 
the right inguinal hernia, rated 10 percent, each and 20 
percent combined, are not shown to be of such nature and 
severity as to preclude him from participating in regular 
substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are not met, and TDIU is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  

December 2003 and July 2004 letters (after the RO's initial 
adjudication of this claim) informed the veteran of the 
evidence and information necessary to substantiate the 
claims, the information required of him to enable VA to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  He was also advised to submit relevant evidence in 
his possession.  Although he was not provided a specific 
notice letter regarding effective dates of awards, he is not 
prejudiced by such, as this decision does not address any 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

A May 2004 statement of the case (SOC) and September 2006 
supplemental SOC (SSOC) outlined the regulation implementing 
the VCAA, and also notified the veteran of what the evidence 
showed, of the governing legal criteria, and of the basis for 
the denial of the claim.  He has received all critical 
notice, and has had ample opportunity to participate in the 
process (i.e., respond and/or supplement the record) after 
notice was given.  A September 2006 SSOC readjudicated the 
matter after all notice was given.  The veteran is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier along the way, nor is it 
otherwise alleged.

Regarding the duty to assist, the RO obtained all relevant, 
available medical records identified by the veteran, and 
arranged for the veteran to be examined.  VA's duty to assist 
is met.   Accordingly, the Board will address the merits of 
this claim.

II. Factual Background

The veteran's October 2001 claim reflects that he completed a 
high school education and trained himself in vending machine 
operation/maintenance.  He reported prior employment in 
construction, and indicated that he left his most recent job 
as a dishwasher in 2001 because his ilioinguinal nerve damage 
did not allow for prolonged standing.  He also submitted a 
Social Security Administration (SSA) earnings statement 
reflecting earnings from 1978 through 1985 that shows a 
maximum earning of $8,610 in 1982.

A June 2001 medical evaluation for public assistance reports 
that the veteran is disabled due to chronic inguinal pain, 
ilioinguinal nerve injury, and low back pain (which made it 
difficult for him to walk).  

On October 2002 VA examination, the veteran reported that he 
has had constant right groin pain since right inguinal hernia 
surgery in 1997 that resulted in ilioinguinal nerve damage.  
He added that the pain was aggravated by prolonged sitting 
and or walking, and that he could not bend over due to right 
groin pain.  He did not permit examination for recurrence.  
The examiner noted that the veteran appeared malnourished and 
under (reportedly because he was afraid to eat much so as not 
to strain his bowels and aggravate his hernia problem.  

On April 2006 VA examination, the veteran advised that he 
could not engage in lifting, walking, or sexual activities 
due to right groin pain.  The examiner noted that the veteran 
was well-developed, well-nourished, and in no acute distress.  
He got into and out of a chair without difficulty.  There was 
an operable, reducible, inguinal hernia on the right, none on 
the left.  The veteran had 5/5 motor strength in all 
extremities.  It was noted that the veteran had abnormal 
blood work, none of which was related to his service 
connected disability.   

III. Legal Criteria and Analysis

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is rated at least 40 
percent, and the ratings for the additional service-connected 
disabilities bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration (see 38 C.F.R. § 3.321) in cases where veterans 
are unemployable due to service-connected disabilities but do 
not meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  . . . The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

VA's General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether the 
average person would be rendered unemployable by those 
circumstances.  Thus, the criteria also include a subjective 
standard.  Unemployability is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The veteran's service-connected right inguinal hernia scar is 
rated 10 percent disabling, and his bilateral inguinal hernia 
with recurrence and ilionguinal nerve damage on the right is 
rated 10 percent disabling.  The combined rating of these 
disabilities is 20 percent, which falls well short of 
percentage requirements of 38 C.F.R. § 4.16(a).  

Accordingly, the Board must determine whether the veteran is 
unemployable due to his service-connected disabilities 
regardless of their ratings.  However, for him to prevail on 
a claim based on unemployability, the record must show some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

The evidence does not show that the veteran's service-
connected disabilities are so exceptional or unusual as to 
warrant referral to the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
extraschedular consideration.  While he has undergone 
multiple surgeries for the hernias, there is no evidence of 
recent hospitalization for the hernia.  Furthermore, the 
evidence does not support a finding that the veteran is 
demonstrably unable to obtain or maintain employment due to 
the service-connected disabilities.  While he has reported he 
left his job, as a dishwasher, because associated prolonged 
standing aggravated his hernia, the record does not show or 
suggest that the hernia disability  is of such nature and 
severity as to preclude all other types of regular 
substantially gainful employment.  Although the veteran 
reported that prolonged sitting also aggravated his hernia 
condition, a VA examiner specifically noted that the veteran 
sat and arose with no problem.  Nothing in the objective 
record suggests there is impairment for which accommodation 
in a more sedentary employment is not possible.  
Significantly, while a physician found on evaluation for 
public assistance that the veteran is disabled, the disabling 
conditions included a back disability which may not be 
considered in the instant determination, as it is not service 
connected.  

The Board notes that a VA examiner has described the veteran 
as malnourished and underweight, and that blood work in April 
2006 was significantly abnormal.  However, it was noted at 
the time that this was unrelated to the veteran's service 
connected disability.  Hence, any impairment for employment 
due to the underlying pathology for the abnormal blood 
studies may not be considered in determining entitlement to 
TDIU.

In short, the record shows that the veteran is unemployed, 
and may or may not be unemployable due to a combination of 
various disabilities.  However, it also establishes that he 
is not unemployable due to service connected disability, 
alone.  A preponderance of the evidence is against this 
claim.  Accordingly, it must be denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


